Citation Nr: 1443150	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  08-13 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to October 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disabilities.  

In April 2010, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In May 2010, the Board reopened and remanded the issue of entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disabilities, for further development.  

In January 2014, the Board again remanded the issue of entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disabilities, for further development.  

The appeal is, again, REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was last remanded by the Board in January 2014, partly to schedule the Veteran for a VA examination by an appropriate medical professional to determine whether he did, in fact, have a current low back disability.   If the Veteran was diagnosed with a current low back disability, the examiner was to indicate whether it was at least as likely as not (a 50 percent or greater probability) that any such diagnosed disability was related to the Veteran's period of service; or, whether the Veteran's service-connected right knee disabilities caused or aggravated any such diagnosed low back disability.  

The January 2014 Board remand also directed that the examiner must specifically comment on May 2009 and July 2008 VA notations of record that indicated that the Veteran had degenerative joint disease of the spine, as well as a February 2011 VA radiological report, as to the Veteran's lumbosacral spine, which related an impression that included decreased lordotic curvature on lateral view and disk spaces and vertebral bodies that were maintained, with tiny anterior osteophytes at the L1-L2, L2-L3, and L3-L4 disk spaces.  

Pursuant to the January 2014 remand, the Veteran was afforded a VA back (thoracolumbar spine) examination in March 2014.  There was a notation that the Veteran's claim file was reviewed.  The Veteran reported that his initial symptoms of pain in the lower back began in 1992 or 1993 while he was on active duty.  He stated that his low back injury occurred as a result of a progressive onset that he felt was related to the altered gait caused by his service-connected right knee disabilities.  The Veteran indicated that he was treated non-operatively including with physical therapy and medication.  He stated that he eventually returned to full and unrestricted active duty.  The Veteran maintained that his low back symptoms completely resolved, but that there were episodic reoccurrences of such symptoms.  The Veteran reported that after his discharge from active duty, he continued to experience increasing low back pain, as well as referred lower extremity pain and loss of function.  The Veteran was treated non-operatively after service.  The examiner stated that an active duty back injury could not be verified by inspection of the Veteran's available service treatment records.  

The diagnoses were intervertebral disc syndrome of the lumbar spine and an unremarkable thoracic spine for the Veteran's age.  The examiner stated that the etiology of the Veteran's back complaints was best defined by the cited current summary of published literature.  The examiner then listed several paragraphs from a medical treatise referring to topics including low back pain, degenerative disc disease, an awkward posture, and standing and walking.  

The examiner indicated that it had not been causally proven that the Veteran's back injury, while in service, had resulted in a permanent service-connected back disability.  The examiner stated that while a back injury occurred in service, the etiology of the Veteran's current back complaints were not supported by the current scientific literature.  The examiner reported, that based on a review of the current medical literature, there was no scientific evidence that the low back condition was proximally due to the Veteran's "service-connected back injuries."  

The examiner concluded that it was less likely as not that the Veteran's complaints of back pain were related to the in-service back injury.  The examiner also concluded that it was less likely as not that the Veteran's complaints of back pain were proximally related to the service-connected right knee disabilities.  The examiner stated that July 2008 and May 2009 VA notations were compatible with normal aging.  The examiner indicated that current scientific literature indicated that multifactorial causes were the probable etiology of the Veteran's back pain.  

The examiner indicated that it was less likely as not that the Veteran's complaints of back pain were proximally related to the service-connected right knee disabilities.  However, the examiner did not specifically address whether the Veteran's low back disability (diagnosed as intervertebral disc syndrome of the lumbar spine) was aggravated by his service-connected right knee disabilities.  

 The January 2014 Board remand specifically directed that the examiner address whether the Veteran's currently diagnosed low back disability was caused or aggravated by his service-connected right knee disabilities.  Additionally, the examiner did not provide a rationale much in the way of a rationale for his opinions other than referring to paragraphs of a medical treatise.  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The March 2014 VA back (thoracolumbar spine)  examination did not comply with the January 2014 remand instructions, and the Board must remand this claim for a complaint opinion.  

Prior to obtaining an additional addendum opinion, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for low back problems since January 2014.  Obtain copies of the related medical records which are not already in the claim file.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Make arrangements for the entire claim file, to include all electronic records, to be forwarded to the examiner who conducted the March 2014 VA back (thoracic spine) examination.  Based on a review of the claim file and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed low back disability (intervertebral disc syndrome of the lumbar spine) is related to and/or had its onset during the Veteran's period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of low back problems during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected right knee disabilities caused or aggravated the Veteran's low back disability (intervertebral disc syndrome of the lumbar spine).  The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

In the event that the examiner who conducted the March 2014 VA back (thoracic spine) conditions examination is not available, the claim file must be reviewed by another examiner.  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  




The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



